Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER’S AMENDMENT
A supplemental examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim
The title in the claim is inconsistent with the oath/declaration so for consistency it has been amended to read:
--I claim: The ornamental design for a band saw device as shown and described.--

Figure descriptions
The title in the Fig.1 description is inconsistent with the oath/declaration so for consistency it has been amended to read:
-- FIG. 1 is a perspective view showing the band saw device embodying the new design; --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Palasik whose telephone number is 571-272-2638.  The examiner can normally be reached Monday-Thursday, from 7:00 to 5:30.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024. The official fax phone number is 571-273- 8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/ process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PATRICIA A PALASIK/             Primary Examiner, Art Unit 2918                                                                                                                                                                                            
Monday, February 22, 2021